527 So. 2d 276 (1988)
Chester J. SCHMEISSER, Appellant,
v.
STATE of Florida, Appellee.
No. 87-1713.
District Court of Appeal of Florida, Fourth District.
June 15, 1988.
Rehearing Denied July 21, 1988.
Richard L. Jorandby, Public Defender, and Tanja Ostapoff, Asst. Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Joy B. Shearer, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
We affirm the final judgment adjudicating appellant guilty, but we reverse the sentence and remand for resentencing to permit the trial court to satisfy the requirement of giving written reasons for departure from the sentencing guidelines. See State v. Jackson, 478 So. 2d 1054 (Fla. 1985), receded from in part on other grounds, Wilkerson v. State, 513 So. 2d 664 (Fla. 1987).
AFFIRMED IN PART; REVERSED IN PART; REMANDED.
HERSEY, C.J., and DELL and WALDEN, JJ., concur.